                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     COLLATERAL ANALYTICS,                               Case No.18-0019 RS (JSC)
                                                        Plaintiff,
                                   8
                                                                                             ORDER REGARDING PROTECTIVE
                                                  v.                                         ORDER DISPUTE
                                   9

                                  10     NATIONSTAR MORTGAGE, LLC, et al.,                   Dkt. No. 109
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is a joint letter from the parties regarding a dispute as to the

                                  14   meaning of Section 13 of the protective order. (Dkt. No. 62.) In particular, Defendants contend

                                  15   that pursuant to Section 13, the parties agreed to jettison the requirement to produce privilege logs

                                  16   for documents withheld on privilege grounds, except for privileged documents inadvertently

                                  17   produced and subsequently clawed back. The Court has reviewed the protective order and the

                                  18   parties’ correspondence and disagrees with Defendants’ interpretation.

                                  19          Section 13, by its plain language, addresses only material inadvertently produced and then

                                  20   subsequently clawed back as clear from its title: “INADVERTENT PRODUCTION OF

                                  21   PRIVILEGED OR OTHERWISE PROTECTED MATERIAL.” (Dkt. No. 62 at 16.) The Section

                                  22   provides that if a party inadvertently produces material it believes is privileged, the parties’

                                  23   obligations are those set forth in Federal Rules of Civil Procedure 26(b)(5)(A-B). Those rules
                                       have been interpreted to require, among other things, a privilege log. See Fed. R. Civ. P.
                                  24
                                       26(b)(5)(A); Loop AI Labs Inc. v. Gatti, No. 15-CV-00798-HSG, 2016 WL 3001158, at *2 (N.D.
                                  25
                                       Cal. May 25, 2016). Section 13 then goes on to state that “for inadvertently produced material
                                  26
                                       only,” the party attempting to claw back inadvertently produced documents must produce a
                                  27
                                       privilege log within seven days of providing notice of its attempt to claw back the documents, or
                                  28
                                   1   within a reasonable amount of time if the documents being clawed back are voluminous. (Dkt.

                                   2   No. 62 at 16.) The parties’ correspondence demonstrates that this timing—seven days or a

                                   3   reasonable amount of time—was negotiated from an initial proposal that required production of

                                   4   the privilege log simultaneous with the claim of privilege over the inadvertently produced

                                   5   documents. Thus, the phrase “for inadvertently produced material only” refers to the timing of the
                                       production of the privilege log for inadvertently produced documents. There is nothing in Section
                                   6
                                       13 or the parties’ correspondence that supports Defendants’ contention that the parties agreed to
                                   7
                                       forgo the production of privilege logs in their entirety, except for inadvertently produced
                                   8
                                       documents. Accordingly, Defendants are required to produce privilege logs for documents they
                                   9
                                       are withholding on privilege grounds. Such logs must be produced within 14 days of the date of
                                  10
                                       this Order. And going forward, all parties must produce privilege logs within 14 days of service
                                  11
                                       of their written response to document requests unless the parties agree otherwise in writing.
                                  12
Northern District of California




                                              All that being said, it often makes sense for parties to agree to forgo privilege logs for
 United States District Court




                                  13
                                       documents involving counsel that were created after the initiation of litigation. The Court
                                  14
                                       encourages the parties to explore such a reasonable limitation.
                                  15
                                              This Order disposes of Docket No. 109.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: November 1, 2018
                                  18
                                  19

                                  20                                                                 JACQUELINE SCOTT CORLEY
                                                                                                     United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
